362 S.W.3d 71 (2012)
Damon D. MARLEY, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 73534.
Missouri Court of Appeals, Western District.
March 27, 2012.
Susan L. Hogan, Appellate Defender, Kansas City, MO, for Appellant.
Chris Koster, Attorney General, Jessica P. Meredith, Assistant Attorney General, Jefferson City, MO, for Respondent.
*72 Before Division One: CYNTHIA L. MARTIN, Presiding Judge, and THOMAS H. NEWTON and KAREN KING MITCHELL, Judges.

Order
PER CURIAM:
Damon Marley appeals the denial of his Rule 29.15 motion for post-conviction relief, wherein he sought to set aside his convictions and sentences for one count of first-degree statutory rape and one count of second-degree child molestation. Finding no error of law, we affirm. Rule 84.16(b).